GARRECHT, Circuit Judge
(dissenting).
It seems to me error to hold as a matter of law that the plaintiff was a guest. The evidence on this question was conflicting, *696and the issue was properly submitted to the jury for determination.
As to the question of gross negligence, the testimony of plaintiff imports gross negligence, nothing less. The evidence of defendants was to the effect that there was no negligence. Logically, therefore, the finding of the jury conclusively established gross negligence.
The court was not required to give the instructions requested by defendant, since the instructions given by the court fairly and adequately covered the various issues.
The judgment should be affirmed.